Title: From George Washington to Henry Laurens, 29 October 1778
From: Washington, George
To: Laurens, Henry


          
            sir.
            Head qrs near Fredericksburg Octo. 29th 1778
          
          Yesterday forenoon I had the honor to receive your favor of the 23d Instant, with a Resolution of Congress of the preceding day, appointing Major General Gates to command in the Eastern district. A copy of the Resolution was immediately forwarded to him at Hartford, with a request that he would repair to Boston in compliance with it. Your Excellency’s letter to him, was also dispatched by the same Express.
          The Letter which I had the honor to write you on the 22d & 23 Instant will have advised Congress before this comes to hand, of the Troops I put in motion upon the embarkation & supposed sailing of a large Detachment of the Enemy from New York—and that this was dictated by a principle of caution—as it was possible the Enemy might 
            
            
            
            have in view, an Enterprize against Boston and the French Squadron. Their advance was never intended to be farther than Connecticut river, unless the operations of Sr Henry Clinton should make it necessary; in which case it was my intention to hurry to Boston myself, as Congress will perceive by the Copies of my Letters to Genls Heath and Sullivan, which I take the liberty to inclose, and to advance other Detachments. It was also equally my intention, founded in the necessity of the case and on the immense expence and difficulties that would attend the subsisting of these Troops, to recall them, the moment I should be satisfied the Enemy were not going upon an Eastern expedition. It so happened—that when the advices of the Enemy’s sailing from New York were contradicted by Others, which I was obliged to consider as authentic, the Brigades of Nixon—Parsons & Huntington, which formed the second division of the Troops which had been put in motion, had not proceeded beyond New Milford—where they were halted and yet remain waiting events. I shall be extremely happy if my views in these instances, accord with the sentiments of Congress; and I would fain persuade myself, that from their knowledge of the scarcity of flour, or at least of the enormous expenditures & almost insuperable difficulties attending the purchase and transportation of it, they will think them prudent, and as having a strict regard to public œconomy.
          As the means of transporting provision and the supplying of forage, necessary to this end, fall immediately under the care and direction of the Quarter Master, in addition to what I have said, I beg leave to refer Congress to the inclosed representation, which I received the day before yesterday from General Greene, respecting the difficulties in both cases. He has gone largely into the matter—and the observations which he has made—and which arise from his own experience, will clearly evince the inexpediency of our keeping a greater number of Troops at the Eastward, than shall be indispensably required by the probable operations of the Enemy. And to this I would subjoin the transcript of a Letter from Genl Heath, which came to hand last night, as it contains a state of our flour Magazines at Boston and points out the difficulty of subsisting the Militia I requested him to call in, upon the supposition that the Enemy might be going to that Quarter.
          The subject of General Greene’s Letter is very interesting and important—and I am certain will have the consideration it deserves. How far it may be practicable to transport flour by Sea, considering the circumstances of the Enemy’s fleet, for forming Magazines at the Eastward, I cannot venture to determine. If it can be done with a tolerable degree of good fortune—it is certainly very desireable. Many risks must attend it—and it appears to me, either in adopting or rejecting the plan, the real plenty or scarcity of the Article among us, will have great weight. I 
            
            
            
            have been informed and I believe credibly—that the late crop of wheat in Virginia below the blue ridge, has been almost generally destroyed by Weavel—and that no Supplies of flour can be procured there, south of the Mountains.
          Since my last of the 26 & 27, I have not been able to obtain any material intelligence respecting the Enemy. I have the honor &c.
          
            G. Washington
          
        